                                                                   Case 2:16-cv-00962-MMD-CWH Document 54 Filed 12/24/18 Page 1 of 13




                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                             3   AKERMAN LLP
                                                                 1635 Village Center, Cir., Ste. 200
                                                             4   Las Vegas, NV 89144
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             6   Email: jamie.combs@akerman.com
                                                             7   Attorneys for Plaintiff Bank of America, N.A.
                                                             8
                                                                                               UNITED STATES DISTRICT COURT
                                                             9
                                                                                                       DISTRICT OF NEVADA
                                                            10

                                                            11   BANK OF AMERICA, N.A., SUCCESSOR BY                       Case No.: 2:16-cv-00962-MMD-CWH
                                                                 MERGER    TO  BAC     HOME    LOANS
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   SERVICING, LP FKA COUNTRYWIDE
                                                                 HOME LOANS SERVICING, LP,
                      LAS VEGAS, NEVADA 89134




                                                            13                                                             STIPULATED
AKERMAN LLP




                                                                                                Plaintiff,                 PROTECTIVE ORDER
                                                            14
                                                                 vs.
                                                            15
                                                                 ALIANTE    MASTER       ASSOCIATION;
                                                            16   SATICOY   BAY   LLC     SERIES  3237
                                                                 PERCHING    BIRD;     and    NEVADA
                                                            17   ASSOCIATION SERVICES, INC.,
                                                            18                                  Defendants.
                                                            19

                                                            20          Bank of America, N.A., Aliante Master Association, Nevada Association Services and
                                                            21   Saticoy Bay LLC Series 3237 Perching Bird by and through their undersigned counsel, stipulate to
                                                            22   the following protective order:
                                                            23          To expedite the flow of discovery, facilitate the prompt resolution of disputes over
                                                            24   confidentiality, adequately protect material claimed to be confidential, and ensure protection is
                                                            25   afforded only to material so designated, it is, pursuant to the Court's authority under Federal Rule of
                                                            26   Civil Procedure 26(c), ORDERED this Protective Order shall govern the disclosure, handling and
                                                            27   disposition of documents in this litigation as follows:
                                                            28   ///

                                                                                                                    1
                                                                  Case 2:16-cv-00962-MMD-CWH Document 54 Filed 12/24/18 Page 2 of 13




                                                             1           1.       Application.
                                                             2                    1.1     This Protective Order shall govern any document, information or other

                                                             3   material that is designated as containing "Confidential Information" as defined herein, and is

                                                             4   produced in connection with this litigation by any person or entity (the producing party), whether

                                                             5   in response to a discovery request, subpoena or otherwise, to any other person or entity (the

                                                             6   receiving party) regardless of whether the person or entity producing or receiving such information

                                                             7   is a party to this litigation.

                                                             8           2.       Definitions.
                                                             9                    2.1     Confidential Information. "Confidential Information" shall mean and include,

                                                            10   without limitation, any non-public information that concerns or relates to the following areas:

                                                            11   confidential proprietary information, trade secrets, practices and procedures, personal financial
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   information, commercial, financial, pricing, budgeting, and/or accounting information, information
                      LAS VEGAS, NEVADA 89134




                                                            13   about existing and potential customers, marketing studies, performance projections, business
AKERMAN LLP




                                                            14   strategies, decisions and/or negotiations, personnel compensation, evaluations and other employment

                                                            15   information, and confidential proprietary information about affiliates, parents, subsidiaries and third-

                                                            16   parties with whom the parties to this action have or have had business relationships.

                                                            17                    2.2     Documents. As used herein, the term "documents" includes all writings,

                                                            18   records, files, drawings, graphs, charts, photographs, e-mails, video tapes, audio tapes, compact

                                                            19   discs, electronic messages, other data compilations from which information can be obtained and

                                                            20   other tangible things subject to production under the Federal Rules of Civil Procedure.

                                                            21           3.       Initial Designation.

                                                            22                    3.1     Good Faith Claims. Claims of confidentiality will be made only with respect

                                                            23   to documents, other tangible things and information that the asserting party has a good faith belief

                                                            24   are within the definition set forth in subparagraph 2.1 of this Protective Order. Objections to such

                                                            25   claims made pursuant to paragraph 5, below, shall also be made only in good faith.

                                                            26                    3.2     Produced Documents. A party producing documents that it believes constitute

                                                            27   or contain Confidential Information shall state that the material is being produced under this

                                                            28   Protective Order by describing the documents or materials to be treated as confidential in writing, by

                                                                                                                    2
                                                                  Case 2:16-cv-00962-MMD-CWH Document 54 Filed 12/24/18 Page 3 of 13




                                                             1   page or bates number wherever possible and/or shall produce copies bearing a label that contains or

                                                             2   includes language substantially identical to the following:

                                                             3                                             CONFIDENTIAL

                                                             4            This label shall be affixed in a manner that does not obliterate or obscure the contents of the

                                                             5   copies. If any person or party makes copies of documents designated as containing Confidential

                                                             6   Information, the copying person or party shall mark each such copy as containing Confidential

                                                             7   Information in the same form as the Confidentiality notice on the original document.

                                                             8            A party producing documents that are stored on electronic, magnetic, optical or other non-
                                                             9   paper media, such as compact discs, DVD's, video tapes and audio tapes (collectively, "data storage

                                                            10   devices”) shall designate the data storage device as containing Confidential Information, by affixing

                                                            11   a label or stamp to the data storage device in the manner described above at the time copies of such
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   data storage devices are produced. If the receiving party or other persons or entities to whom
                      LAS VEGAS, NEVADA 89134




                                                            13   disclosure is authorized pursuant to subparagraph 7.1 make a copy of any data storage device
AKERMAN LLP




                                                            14   designated by the producing party as containing Confidential Information, the receiving party or

                                                            15   other authorized person shall mark each such copy as containing Confidential Information in the

                                                            16   same form as the confidentiality notice on the original data storage device produced. If the receiving

                                                            17   party or other authorized person prints out or otherwise makes copies of the documents or

                                                            18   information stored on such data storage device, the receiving party or other authorized person shall

                                                            19   mark each page so copied with the label or stamp specified in subparagraph 3.2.

                                                            20                   3.3     Interrogatory Answers. If a party answering an interrogatory or other

                                                            21   discovery demand believes that its answer contains Confidential Information, it shall state so in the

                                                            22   interrogatory response, and that portion of the response will be entitled to the protections of this

                                                            23   order.

                                                            24                   3.4     Inspection of Documents. In the event a party elects to produce files and

                                                            25   records for inspection and the requesting party elects to inspect them, no designation of Confidential

                                                            26   Information needs to be made in advance of the inspection. For purposes of such inspection, all

                                                            27   material produced shall be considered as Confidential Information. If the inspecting party selects

                                                            28

                                                                                                                     3
                                                                  Case 2:16-cv-00962-MMD-CWH Document 54 Filed 12/24/18 Page 4 of 13




                                                             1   specified documents to be copied, the producing party shall designate Confidential Information in

                                                             2   accordance with subparagraph 3.2 at the time the copies are produced.

                                                             3                  3.5     Deposition Transcripts. The party asserting confidentiality shall state on the

                                                             4   record the portions it deems confidential. The failure to designate testimony on the record as

                                                             5   confidential shall be a waiver unless the designating party notifies all other parties and files a motion

                                                             6   to designate the testimony as confidential within 5 days of the notification.

                                                             7                  3.6     Inadvertent Failure to Designate. Inadvertent failure to identify documents or

                                                             8   things as "Confidential" pursuant to this Protective Order shall not constitute a waiver of any
                                                             9   otherwise valid claim for protection, provided that the provisions of this paragraph are satisfied. If

                                                            10   the designating party discovers that information should have but was not designated "Confidential"

                                                            11   or of the designating party receives notice that would enable the designated party to learn that it has
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   disclosed such information, the designating party must immediately notify all other parties. In such
                      LAS VEGAS, NEVADA 89134




                                                            13   event, within thirty (30) days of notifying all other parties, the designating parties must also provide
AKERMAN LLP




                                                            14   copies of the "Confidential" information designated in accordance with this Protective Order. After

                                                            15   receipt of such re-designated information, the "Confidential" information shall be treated as required

                                                            16   by this Protective Order, and the receiving party(ies) shall promptly, and in no event more than

                                                            17   fourteen (14) calendar days from the receipt of the re-designated information, return to the

                                                            18   designated party all previously produced copies of the same unlegended documents or things. The

                                                            19   designating party and the parties may agree to alternative means. The receiving party(ies) shall

                                                            20   receive no liability, under this Protective Order or otherwise, for any disclosure of information

                                                            21   contained in unlegended documents or things occurring before the receiving party was placed on

                                                            22   notice of the designating party's claims of confidentiality.

                                                            23          4.      Designations by Another Party.

                                                            24                  4.1     Notification of Designation. If a party other than the producing party believes

                                                            25   that a producing party has produced a document that contains or constitutes Confidential Information

                                                            26   of the non-producing party, the non-producing party may designate the document as Confidential

                                                            27   Information by so notifying all parties in writing within fourteen (14) days of service of the

                                                            28   document.

                                                                                                                     4
                                                                  Case 2:16-cv-00962-MMD-CWH Document 54 Filed 12/24/18 Page 5 of 13




                                                             1                  4.2    Return of Documents; Non-disclosure. Whenever a party other than the

                                                             2   producing party designates a document produced by a producing party as Confidential Information

                                                             3   in accordance with subparagraph 4.1, each party receiving the document shall either add the

                                                             4   Confidential Information designation in accordance with subparagraph 3.2 or substitute a copy of the

                                                             5   document bearing such designation for each copy of the document produced by the producing party.

                                                             6   Each party shall destroy all undesignated copies of the document or return those copies to the

                                                             7   producing party, at the direction of the producing party. No party shall disclose a produced

                                                             8   document to any person, other than the persons authorized to receive Confidential Information under
                                                             9   subparagraph 7.1, until after the expiration of the fourteen (14) day designation period specified in

                                                            10   subparagraph 4.1. If during the fourteen (14) day designation period a party discloses a produced

                                                            11   document to a person authorized to receive Confidential Information under subparagraph 7.1, and
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   that document is subsequently designated as Confidential Information in accordance with
                      LAS VEGAS, NEVADA 89134




                                                            13   subparagraph 4.1, the disclosing party shall cause all copies of the document to be destroyed or
AKERMAN LLP




                                                            14   returned to the producing party, at the direction of the producing party. The party may thereafter

                                                            15   disclose a copy of the document that has been marked as Confidential Information by the

                                                            16   designating party, in accordance with subparagraphs 3.2 and 7.1.

                                                            17          5.      Objections to Designations. Any party objecting to a designation of Confidential

                                                            18   Information, including objections to portions of designations of multi-page documents, shall notify

                                                            19   the designating party and all other parties of the objection in writing up to and through trial of the

                                                            20   matter. This notice must specifically identify each document that the objecting party in good faith

                                                            21   believes should not be designated as Confidential Information and provide a brief statement of the

                                                            22   grounds for such belief.    In accordance with the Federal Rules of Civil Procedure governing

                                                            23   discovery disputes, the objecting and the designating parties thereafter shall confer within ten (10)

                                                            24   days after the date of such objection in an attempt to resolve their differences. If the parties are

                                                            25   unable to resolve their differences, the objecting party shall have twenty one (21) days after the

                                                            26   conference concludes to file with the Court a motion to remove the Confidential Information

                                                            27   designation. If an objection is served within forty-two (42) days of trial, the objecting party must

                                                            28   file its motion to remove the Confidential Information designation within half of the remaining time

                                                                                                                   5
                                                                  Case 2:16-cv-00962-MMD-CWH Document 54 Filed 12/24/18 Page 6 of 13




                                                             1   before trial, and the meet-and-confer period shall be shortened accordingly. Where a party authored,

                                                             2   created, owns, or controls a document, information or other material that another party designates as

                                                             3   Confidential Information, the party that authored, created, owns, or controls the Confidential

                                                             4   Information may so inform the objecting party and thereafter shall also be considered a designating

                                                             5   party for purposes of this paragraph.

                                                             6          All documents, information and other materials initially designated as Confidential

                                                             7   Information shall be treated as such in accordance with this Protective Order unless and until the

                                                             8   Court rules otherwise, except for deposition transcripts and exhibits initially considered as
                                                             9   containing Confidential Information under subparagraph 3.5, which will lose their confidential status

                                                            10   after twenty-one (21) days unless so designated as Confidential Information. If the Court rules that a

                                                            11   designation should not be maintained as to a particular document, the producing party shall, upon
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   written request by a party, provide that party a copy of that document without the designation
                      LAS VEGAS, NEVADA 89134




                                                            13   described in subparagraph 3.2.
AKERMAN LLP




                                                            14          If an objecting party elects not to make such a motion with respect to documents within

                                                            15   twenty one (21) days after the conference, information or other materials to which an objection has

                                                            16   been made, the objection shall be deemed withdrawn. The designating party shall have twenty one

                                                            17   (21) days to respond to the objecting party's motion. If no response is filed by the designating party

                                                            18   within twenty one (21) days, the designating party shall be deemed to have consented to the

                                                            19   objecting party's motion pursuant to LR 7-2(d).

                                                            20          6.      Custody. All Confidential Information and any and all copies, extracts and

                                                            21   summaries thereof, including memoranda relating thereto, shall be retained by the receiving party in

                                                            22   the custody of counsel of record, or by persons to whom disclosure is authorized under subparagraph

                                                            23   7.1.

                                                            24          7.      Handling Prior to Trial.

                                                            25                  7.1    Authorized Disclosures. Confidential Information shall be disclosed by the

                                                            26   receiving party only to the following persons:

                                                            27                         a.      Counsel for the parties in this litigation, including their associates,

                                                            28                                 clerks, paralegals, and secretarial personnel;

                                                                                                                   6
                                                                  Case 2:16-cv-00962-MMD-CWH Document 54 Filed 12/24/18 Page 7 of 13




                                                             1                            b.   Qualified persons taking testimony in this litigation involving such

                                                             2                                 Confidential Information, and necessary stenographic, videotape and

                                                             3                                 clerical personnel;

                                                             4                            c.   Experts and their staff who are retained by counsel as expert witnesses

                                                             5                                 for a party in this litigation;

                                                             6                            d.   Experts and their staff who are consulted by counsel for a party in this

                                                             7                                 litigation;

                                                             8                            e.   Parties to this litigation, limited to the named party and, if that party is
                                                             9                                 a corporate entity, a limited number of employees of the corporate

                                                            10                                 entity and its insurers;

                                                            11                            f.   Designated in-house counsel and a limited number of assistants,
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12                                 administrative or otherwise;
                      LAS VEGAS, NEVADA 89134




                                                            13                            g.   Outside vendors employed by counsel for copying, scanning and
AKERMAN LLP




                                                            14                                 general handling of documents;

                                                            15                            h.   Any person of whom testimony is taken regarding the Confidential

                                                            16                                 Information, except that such person may only be shown Confidential

                                                            17                                 Information during his/her testimony, and may not retain a copy of

                                                            18                                 such Confidential Information; and

                                                            19                            i.   This Court and this Court's staff, subject to the Court's processes for

                                                            20                                 filing materials under seal.

                                                            21          Such disclosures are authorized only to the extent necessary to investigate, prosecute, or

                                                            22   defend the litigation.

                                                            23          Confidential Information may not be disclosed to persons under subparagraphs (c) or (d)

                                                            24   until the receiving party has obtained a written acknowledgment from the person receiving

                                                            25   Confidential Information, in the form of the Declaration attached hereto as Exhibit A, that he or she

                                                            26   has received a copy of this Protective Order and has agreed to be bound by it. A party who discloses

                                                            27   Confidential Information in accordance with subparagraph 7.1 shall retain the written

                                                            28   acknowledgment from each person receiving Confidential Information, shall maintain a list of all

                                                                                                                     7
                                                                   Case 2:16-cv-00962-MMD-CWH Document 54 Filed 12/24/18 Page 8 of 13




                                                             1   persons to whom a receiving party has disclosed Confidential Information and identify what

                                                             2   documents have been disclosed, and shall furnish the written acknowledgments and disclosure list to

                                                             3   opposing counsel as follows: (i) for a person under subparagraph (c), within thirty (30) days after the

                                                             4   person signs the Declaration; and (ii) for a person under subparagraph (d), within thirty (30) days

                                                             5   after the matter is finally concluded. Disclosure of Confidential Information to this Court, including

                                                             6   judicial staff, shall be made in accordance with subparagraph 7.4 of this Protective Order.

                                                             7                  7.2     Unauthorized Disclosures. All persons receiving Confidential Information

                                                             8   under the terms of this Protective Order are under the jurisdiction of the state courts and U.S. federal
                                                             9   courts located in Nevada for all matters arising from the improper disclosure or use of such

                                                            10   information. If Confidential Information is disclosed to any person other than in the manner

                                                            11   authorized by this Protective Order, the party or person responsible for the disclosure, and any other
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   party or person who is subject to this Protective Order and learns of such disclosure, shall
                      LAS VEGAS, NEVADA 89134




                                                            13   immediately bring such disclosure to the attention of the designating party. Without prejudice to
AKERMAN LLP




                                                            14   other rights and remedies of the designating party, the responsible party or person shall make every

                                                            15   effort to obtain and return the Confidential Information and to prevent further disclosure on its own

                                                            16   part or on the part of the person who was the unauthorized recipient of such information.

                                                            17                  7.3     Court Filings. In the event any Confidential Information must be filed with the

                                                            18   Court prior to trial, the proposed filing shall be accompanied by a motion to file the Confidential

                                                            19   Information under seal that complies with Local Rule 10-5(b) and a proposed order, and the

                                                            20   application and proposed order shall be directed to the judge to whom the Confidential Information

                                                            21   is directed. This provision is applicable to briefs, memoranda, and other filings which quote,

                                                            22   summarize, or describe Confidential Information.

                                                            23          8.      Care in Storage. Any person in possession of Confidential Information produced by

                                                            24   another party shall exercise reasonable and appropriate care with regard to the storage, custody,

                                                            25   copying, and use of such information to ensure that the confidential and sensitive nature of same is

                                                            26   maintained.

                                                            27   ///

                                                            28   ///

                                                                                                                    8
                                                                  Case 2:16-cv-00962-MMD-CWH Document 54 Filed 12/24/18 Page 9 of 13




                                                             1          9.      Handling During Trial. Confidential Information that is subject to this Order may be

                                                             2   marked and used as trial exhibits by either party, subject to terms and conditions as imposed by the

                                                             3   Court upon application by any party.

                                                             4          10.     No Implied Waivers. This Protective Order shall not be interpreted as a waiver of

                                                             5   the right to object, under applicable law, to the furnishing of information in response to discovery

                                                             6   requests or to object to a requested inspection of documents or facilities. Parties producing

                                                             7   Confidential Information in this litigation are doing so only pursuant to the terms of this Protective

                                                             8   Order. The taking of any action in accordance with the provisions of this Protective Order shall not
                                                             9   be interpreted as a waiver of any claim or position or defense in this action, or any other actions.

                                                            10          11.     No Admission. The designation of any item as Confidential Information shall not be

                                                            11   construed as an admission that such material, or any testimony concerning such material, would be
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   admissible in evidence in this litigation or in any other proceeding.
                      LAS VEGAS, NEVADA 89134




                                                            13          12.     Inadvertent Disclosure. Nothing in this Protective Order abridges applicable law
AKERMAN LLP




                                                            14   concerning inadvertent disclosure of a document that the Disclosing Party believes contains

                                                            15   attorney-client communications, attorney work product, or otherwise privileged information. If a

                                                            16   party inadvertently discloses documents or information subject to a claim of privilege or work

                                                            17   product protection, such disclosure will not waive otherwise applicable claims of privilege or work

                                                            18   product protection under applicable law. Upon discovery by the Receiving Party, or receipt of

                                                            19   written notice from the Disclosing Party identifying privileged or protected Documents that were

                                                            20   inadvertently produced, the receiving party shall within seven (7) business days either: (a) return or

                                                            21   certify the destruction of all such documents, all copies, and any work product or portions of any

                                                            22   work product containing or reflecting the contents of the subject materials; or (b) after attempting to

                                                            23   resolve any dispute with opposing counsel informally, file a motion to challenge the assertion of

                                                            24   privilege and tender the subject documents for in camera review with the motion. The moving party

                                                            25   shall do nothing to compromise the privilege claim until the Court rules on said motion and the

                                                            26   opportunity for appellate review is exhausted or the issue is otherwise resolved.

                                                            27          13.     Parties' Own Documents. This Protective Order shall in no way restrict the parties

                                                            28   in their use of their own documents and information, and nothing in this Protective Order shall

                                                                                                                    9
                                                                 Case 2:16-cv-00962-MMD-CWH Document 54 Filed 12/24/18 Page 10 of 13




                                                             1   preclude any party from voluntarily disclosing its own documents or information to any party or

                                                             2   nonparty.

                                                             3            14.   Motion by Third Party to Compel Production of Confidential Information. If any

                                                             4   third party subpoenas Confidential Information from a party to this action or moves to compel a

                                                             5   party to this action to produce any such information, such party shall immediately notify the parties

                                                             6   who originally produced and/or designated such information that a subpoena has been served or a

                                                             7   motion has been made in order to allow the parties who originally produced and/or designated such

                                                             8   information the opportunity to seek a protective order or oppose the motion or application. If, within
                                                             9   thirty (30) days after receiving notice of a subpoena seeking Confidential Information from a

                                                            10   receiving party, the party who originally produced and/or designated such information fails to move

                                                            11   for a protective order, the party subject to the subpoena may produce said information. In addition, if
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   a party is ordered to produce Confidential Information covered by this Protective Order, then notice
                      LAS VEGAS, NEVADA 89134




                                                            13   and, if available, a copy of the order compelling disclosure shall immediately be given the parties
AKERMAN LLP




                                                            14   who originally produced and/or designated such information. Nothing in this Protective Order shall

                                                            15   be construed as requiring the party who is ordered to produce such Confidential Information to

                                                            16   challenge or appeal any order requiring the production of such information or to subject

                                                            17   himself/herself to any penalty for non-compliance with any legal process or seek any relief from the

                                                            18   Court.

                                                            19            15.   No Effect on Other Rights. This Protective Order shall in no way abrogate or

                                                            20   diminish any pre-existing contractual, statutory, or other legal obligations or rights of any party with

                                                            21   respect to Confidential Information.

                                                            22            16.   Modification. In the event any party hereto seeks a Court order to modify the terms

                                                            23   of this Protective Order, or seeks a protective order which incorporates the terms and conditions of

                                                            24   this Protective Order said party shall make such request by written stipulation or noticed motion to

                                                            25   all parties that must be served and filed in accordance with local court rules.

                                                            26            17.   Handling Upon Conclusion of Litigation. All parties, counsel, and persons to whom

                                                            27   disclosure was made agree to return all Confidential Information to the designating party within

                                                            28   thirty (30) days of the conclusion of litigation between the parties, including final appellate action or

                                                                                                                    10
                                                                  Case 2:16-cv-00962-MMD-CWH Document 54 Filed 12/24/18 Page 11 of 13




                                                             1   the expiration of time to appeal or seek further review. In addition, counsel shall certify in writing

                                                             2   that all such Confidential Information have been returned. Counsel for each party also shall contact

                                                             3   each person to whom that party has provided a copy of any Confidential Information and request the

                                                             4   documents be returned. In lieu of returning Confidential Information, the person or party in

                                                             5   possession of such information may elect to destroy it. If the person or party in possession of

                                                             6   Confidential Information elects to destroy it rather than return it, that person or party must notify the

                                                             7   designating party in writing of the destruction of the information within ninety (90) days of the

                                                             8   conclusion of litigation between the parties, including final appellate action or the expiration of time
                                                             9   to appeal or seek further review.

                                                            10   ///

                                                            11   ///
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   ///
                      LAS VEGAS, NEVADA 89134




                                                            13   ///
AKERMAN LLP




                                                            14   ///

                                                            15   ///

                                                            16   ///

                                                            17   ///

                                                            18   ///

                                                            19   ///

                                                            20   ///

                                                            21   ///

                                                            22   ///

                                                            23   ///

                                                            24   ///

                                                            25   ///

                                                            26   ///

                                                            27   ///

                                                            28   ///

                                                                                                                    11
                                                                 Case 2:16-cv-00962-MMD-CWH Document 54 Filed 12/24/18 Page 12 of 13




                                                             1          18. Survival of the Terms of this Protective Order. Even after the termination of this

                                                             2   litigation, the confidentiality obligations imposed by this Protective Order shall remain in effect until

                                                             3   a Designating Party otherwise in writing or a court order otherwise directs.

                                                             4

                                                             5          DATED December 24, 2018.

                                                             6    AKERMAN LLP                                            LAW OFFICES OF MICHAEL F. BOHN
                                                             7
                                                                  /s/ Jamie K. Combs                                     /s/ Michael F. Bohn
                                                             8    ARIEL E. STERN, ESQ.                                   MICHAEL F. BOHN, ESQ
                                                                  Nevada Bar No. 8276                                    Nevada Bar No. 1641
                                                             9    JAMIE K. COMBS, ESQ.                                   ADAM R. TRIPPIEDI, ESQ.
                                                                  Nevada Bar No. 13088                                   Nevada Bar No. 12294
                                                            10    1635 Village Center Cir., Ste. 200                     2260 Corporate Cir. Ste 480
                                                            11    Las Vegas, Nevada 89134                                Henderson, Nevada 89074
                                                                  Attorneys for Bank of America, N.A.
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                                                                         Attorneys for Saticoy Bay LLC Series 3237
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                                                                         Perching Bird
                      LAS VEGAS, NEVADA 89134




                                                            13
AKERMAN LLP




                                                                  LEACH KERN GRUCHOW ANDERSON SONG
                                                            14

                                                            15    /s/_T. Chase Pittsenbarger
                                                                  SEAN L. ANDERSON, ESQ.
                                                            16    Nevada Bar No. 7259
                                                                  T. CHASE PITTSENBARGER, ESQ.
                                                            17    Nevada Bar No. 13740
                                                                  2525 Box Canyon Drive
                                                            18    Las Vegas, NV 89128
                                                            19    Attorneys for Aliante Master Association

                                                            20

                                                            21                                                 IT IS SO ORDERED.
                                                            22

                                                            23                                                 UNITED STATES MAGISTRATE JUDGE
                                                            24                                                       December 26, 2018
                                                                                                               DATED:______________________________
                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                    12
                                                                 Case 2:16-cv-00962-MMD-CWH Document 54 Filed 12/24/18 Page 13 of 13




                                                             1                                                EXHIBIT A
                                                             2                   ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND
                                                             3          I, ______________________, and read in its entirety and understand the Protective Order
                                                                 issued by the United States District Court, for the District of Nevada, on ________________, 2018,
                                                             4
                                                                 in the case of Bank of America, N.A. v. Aliante Master Assoc., et al., Case No. 2:16-cv-00962-
                                                             5
                                                                 MMD-CWH. I agree to comply with and be bound by all terms of this Protective Order and I
                                                             6
                                                                 understand and acknowledge that failure to so comply could expose me to sanctions and punishment
                                                             7   in the nature of contempt. I solemnly promise that I will not disclose in any manner any information
                                                             8   or item that is subject to this Protective Order to any person or entity except in strict compliance with
                                                             9   this Protective Order. Further, I solemnly promise that I will not offer to sell, advertise or publicize

                                                            10   that I have obtained any protected material subject to this Protective Order.
                                                                        At the conclusion of this matter, I will return all protected materials which came into my
                                                            11
                                                                 possession or control to counsel for the party from whom I received the protected material, or I will
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                 destroy those materials.    I understand that any confidential information contained within any
                      LAS VEGAS, NEVADA 89134




                                                            13   summaries of protected material shall remain protected pursuant to the terms of this Order.
AKERMAN LLP




                                                            14          I further agree to submit to the jurisdiction of the United States District Court, for the District
                                                            15   of Nevada for the purpose of enforcing the terms of this Protective Order, even if such enforcement

                                                            16   proceedings occur after termination of this action.
                                                                        I certify under penalty of perjury that the foregoing is true and correct.
                                                            17
                                                                        Date: ____________________________
                                                            18
                                                                        City and State where signed: ________________________________
                                                            19
                                                                        Printed Name: ___________________________________________
                                                            20          Address: ________________________________________________
                                                            21          Signature: _______________________________________________

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                    13
